Name: Commission Regulation (EC) No 1284/2001 of 28 June 2001 fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses and repealing Regulation (EC) No 1354/2000
 Type: Regulation
 Subject Matter: prices;  European construction;  agricultural policy;  animal product
 Date Published: nan

 Avis juridique important|32001R1284Commission Regulation (EC) No 1284/2001 of 28 June 2001 fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses and repealing Regulation (EC) No 1354/2000 Official Journal L 176 , 29/06/2001 P. 0025 - 0026Commission Regulation (EC) No 1284/2001of 28 June 2001fixing the weighting coefficients to be used in calculating the Community market price for pig carcasses and repealing Regulation (EC) No 1354/2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 4(6) thereof,Whereas:(1) The Community market price for pig carcasses, as referred to in Article 4(2) of Regulation (EEC) No 2759/75, must be established by weighting the prices recorded in each Member State by coefficients expressing the relative size of the pig population of each Member State. These coefficients should be determined on the basis of the number of pigs counted at the beginning of December each year in accordance with Council Directive 93/23/EEC of 1 June 1993 concerning surveys of pig production to be made by the Member States(3), as amended by Directive 97/77/EC(4).(2) In view of the results of the census of December 2000 the weighting coefficients fixed by Commission Regulation (EC) No 1354/2000(5) should be adjusted.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1The weighting coefficients referred to in Article 4(2) of Regulation (EEC) No 2759/75 shall be as specified in the Annex hereto.Article 2Regulation (EC) No 1354/2000 is hereby repealed.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 149, 21.6.1993, p. 1.(4) OJ L 10, 16.1.1998, p. 28.(5) OJ L 155, 28.6.2000, p. 29.ANNEXWeighting coefficients to be used in calculating the Community market price for pig carcasses>TABLE>